Exhibit 10.22

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

Parties:   GSI COMMERCE, INC.,  

a Delaware corporation (“Employer”)

935 First Avenue

King of Prussia, PA 19406

 

JORDAN M. COPLAND (“Employee”)

309 Washington Street

Apartment 3112

Conshohocken, PA 19428

Date:   January 5, 2006

Background: Employer and its subsidiaries are in the business of providing
e-commerce solutions that enable retailers, branded manufacturers, entertainment
companies and professional sports organizations to operate e-commerce businesses
(the “Business”). Employer and Employee currently are parties to an Employment
Agreement, dated February 9, 2000, as amended by the letter agreement, dated
December 8, 2004 (collectively, the “Prior Agreement”). Under the Prior
Agreement, Employee was employed by Employer as Executive Vice President,
Finance, and Chief Financial Officer. Employer desires to continue to employ
Employee as Executive Vice President, Strategic Development, and Employee
desires to accept such employment. Accordingly, Employer and Employee are
amending and restating the terms and conditions of the Prior Agreement as set
forth in this Amended and Restated Employment Agreement (the “Amended
Agreement”).

INTENDING TO BE LEGALLY BOUND, and in consideration of the mutual agreements
stated below, Employee and Employer agree as follows:

1. Employment and Term. Employer hereby employs Employee, and Employee accepts
such employment, subject to all of the terms and conditions of this Amended
Agreement, for a term beginning on the date hereof and ending on December 31,
2006, unless sooner terminated in accordance with other provisions hereof.

2. Position and Duties. Employee shall serve as Executive Vice President,
Strategic Development. Employee shall report to, and be subject to the direction
of, Employer’s Chief Executive Officer (the “CEO”) or such other officer of the
Company as the CEO shall determine. Employee shall have such responsibilities
and duties, as may from time to time be prescribed by the CEO or such other



--------------------------------------------------------------------------------

officer of the Company as the CEO shall determine. Upon the request of the CEO
or such other officer of the Company as the CEO shall determine, Employee shall
use his best efforts to assist in the transition of the responsibilities and
duties of the Chief Financial Officer position to his successor in a manner
which will further the business and interests of Employer.

3. Place of Employment. Employee’s principal place of employment will be at the
Employer’s principal executive office located at 935 First Avenue, King of
Prussia, PA.

4. Compensation, Benefits and Expenses.

4.1 Compensation. Employer shall pay to Employee an annual base salary (“Base
Salary”) in the amount of $250,000, payable in accordance with Employer’s normal
payroll practices.

4.2 Benefits. Employee shall be entitled to participate and shall be included in
the Company’s 401(K), group health insurance, group life insurance and group
disability insurance, plans of Employer now existing and generally offered to
its employees, subject to the terms and provisions thereof. Employer and
Employee acknowledge that the employee benefit plans and programs provided by
Employer at the commencement date of this Amended Agreement consist of:
(i) health and dental insurance benefits for Employee and his family members;
(ii) long-term disability insurance providing for a monthly benefit equal to 60%
of Employee’s monthly Base Salary up to a maximum monthly benefit of $10,000 per
month until the earlier of Employee’s death or attainment of age 65; (iii) term
life insurance providing a death benefit equal to 1 1/2 times Base Salary up to
a maximum death benefit of $250,000; and (iv) Employer’s 401K Plan providing for
a matching contribution by Employer equal to 25% of the amount of Employee’s
contribution up to a maximum contribution by Employee equal to 6% of Employee’s
Base Salary.

4.3 Automobile. Employer shall pay to Employee an automobile allowance of $1,000
per month, which will include the cost of leasing or purchasing an automobile,
insurance, operation and maintenance.

4.4 Vacation. Employee shall be entitled to 25 days of paid time off during each
calendar year, which shall include all vacation time, personal days and sick
leave.

4.5 Expenses. Employer shall reimburse Employee for all actual, ordinary,
necessary and reasonable expenses incurred by Employee in the course of his
performance of services hereunder. Employee shall properly account for all such
expenses.

4.6 Moving, Housing and Other Expense Payment. Upon termination of this Amended
Agreement by Employee or by Employer for any reason other than Cause (as defined
in Section 4.3), Employer shall pay to Employee up to $5,000 to reimburse
Employee for previously incurred moving, housing and other costs related to
Employee’s employment other than as provided under Section 4.5.

 

2



--------------------------------------------------------------------------------

5. Termination.

5.1 Termination by Death. If Employee dies during the term of this Amended
Agreement, then this Amended Agreement shall terminate immediately, and
Employee’s rights to compensation and benefits hereunder shall terminate as of
the date of death, except that Employee’s heirs, personal representatives or
estate shall be entitled to any unpaid portion of Employee’s Base Salary,
accrued benefits up to the date of termination and any benefits which are to be
continued or paid after the date of termination in accordance with the terms of
the corresponding benefit plans or programs.

5.2 Termination by Disability. If, during the term of this Amended Agreement,
Employee becomes totally disabled, Employee shall continue to receive all of his
compensation and benefits in accordance with Section 3 for the lesser of (a) 180
days following the Onset of Disability (as defined in this Section 5.2) or
(b) through December 31, 2006. Any amounts due to Employee under this
Section 5.2 shall be reduced, dollar-for-dollar, by any amounts received by
Employee under any disability insurance policy or plan provided to Employee by
Employer. “Onset of Disability” means the first day on which Employee shall be
unable to attend to the regular affairs of Employer on a full time basis by
reason of physical or mental incapacity, sickness or infirmity. Employee’s
employment with the Company shall automatically terminate on the earlier of
(a) the date that is 180 days after the Onset of Disability, or (b) December 31,
2006; provided, however, that if Employee’s employment is terminated under this
Section 5.2 prior to December 31, 2006, Employer shall pay Employee upon such
termination a lump sum in an amount equal to Employee’s Base Salary payable from
the date of such termination through December 31, 2006, and Employer shall also
provide Employee with all benefits (or substantially equivalent benefits) under
any benefit plans or programs (including the payment of the Employer’s portion
of healthcare benefits) or automobile allowance of Employer applicable to
Employee immediately prior to the termination of his employment under this
Section 5.4 through December 31, 2006.

5.3 Termination for Cause. Employer may, upon thirty (30) days prior written
notice to Employee, terminate Employee’s employment, and Employee’s rights to
compensation and benefits hereunder, for Cause (as defined in this Section 5.3),
except that Employee shall be entitled to any unpaid portion of his Base Salary,
accrued benefits up to the date of termination and any benefits which are to be
continued or paid after the date of termination in accordance with the terms of
the corresponding benefit plans or programs. “Cause” shall exist if (i) Employee
is grossly negligent or engages in willful misconduct in the performance of his
duties under this Amended Agreement, (ii) Employee is convicted of a crime
constituting a felony under the laws of the United States or any state thereof,
or (iii) Employee willfully breaches this Amended Agreement in a material
respect; but only if, in the case of clause

 

3



--------------------------------------------------------------------------------

(i) or (iii), Employee is given written notice specifying, in reasonable detail,
the nature of the alleged neglect, misconduct, or breach and either (A) Employee
had a reasonable opportunity to take remedial action but failed or refused to do
so, or (B) an opportunity to take remedial action would not have been meaningful
or appropriate under the circumstances.

5.4 Termination Without Cause. Employer may, upon thirty (30) days prior written
notice to Employee, terminate Employee’s employment, and Employee’s rights to
compensation and benefits hereunder, for any reason Employer deems appropriate,
in which case Employer shall pay Employee upon such termination a lump sum
payment in an amount equal to Employee’s Base Salary payable from the date of
such termination through December 31, 2006, and Employer shall also provide
Employee with all benefits (or substantially equivalent benefits) under any
benefit plans or programs (including the payment of the Employer’s portion of
healthcare benefits) or automobile allowance of Employer applicable to Employee
immediately prior to the termination of his employment under this Section 5.4
through December 31, 2006.

5.5 Termination by Employee. Employee may, upon thirty (30) days prior written
notice to Employer, resign his employment for any reason, in which case Employer
shall pay Employee upon such termination a lump sum payment in an amount equal
to Employee’s Base Salary payable from the date of such termination through
December 31, 2006, and Employer shall provide Employee with all benefits (or
substantially equivalent benefits) under any benefit plans or programs
(including the payment of the Employer’s portion of healthcare benefits) or
automobile allowance of Employer applicable to Employee immediately prior to the
termination of Employee’s employment under this sentence of Section 5.5 through
December 31, 2006.

5.6 Procedure Upon Termination. Upon termination of his employment, Employee
shall promptly return to Employer all documents (including copies) and other
materials and property of Employer, or pertaining to its business, including
without limitation customer and prospect lists, contracts, files, manuals,
letters, reports and records in his possession or control, no matter from whom
or in what manner acquired.

6. Discoveries. Employee shall communicate to Employer, in writing when
requested, and preserve as confidential information of Employer, all inventions,
marketing concepts, software ideas and other ideas or designs relating to the
business of the Employer which are conceived, developed or made by Employee,
whether alone or jointly with others, at any time during Employee’s employment
with Employer, which relate to the business or operations of Employer or which
relate to methods, designs, products or systems sold, leased, licensed or under
development by Employer (such concepts, ideas and designs are referred to as
“Employee’s Discoveries”). All of Employee’s Discoveries shall be Employer’s
exclusive property, and Employee shall, at Employer’s expense, sign all
documents and take such other actions as Employer may reasonably request to
confirm its ownership thereof.

7. Nondisclosure. At all times during Employee’s employment with Employer and
after the date of this Amended Agreement, except with Employer’s express prior
written consent or in connection with the proper performance of services under
this Amended

 

4



--------------------------------------------------------------------------------

Agreement, Employee shall not, directly or indirectly, communicate, disclose or
divulge to any Person, or use for the benefit of any Person, any confidential or
proprietary knowledge or information, no matter when or how acquired, concerning
the conduct or details of the business of Employer, including, but not limited
to, (i) marketing methods and strategies, pricing policies, product strategies
and methods of operation, (ii) software source code, software design concepts
(including visual expressions and system architecture), technical documentation
and technical know-how, (iii) budget and other non-public financial information,
and (iv) expansion plans, management policies and other business strategies and
policies. For purposes of this Section 7, confidential information shall not
include any information which is now known by the general public, which becomes
known by the general public other than as a result of a breach of this Amended
Agreement by Employee or which is independently acquired by Employee.

8. Non-Competition and Non-Solicitation. Employee acknowledges that Employer’s
business is highly competitive. Accordingly, for a period of one (1) year after
the date of such termination, except with Employer’s express prior written
consent, Employee shall not, directly or indirectly, in any capacity, for the
benefit of any Person:

(a) Communicate with or solicit any Person who is or during such period becomes
an employee, consultant, agent or representative of Employer or its subsidiaries
in any manner that interferes or might interfere with such Person’s relationship
with Employer or any such subsidiary or in an effort to obtain such Person as an
employee, consultant, agent or representative of any other Person;

(b) Communicate with or solicit (i) any Person who is or during such period
becomes a partner of Employer or its subsidiaries in any manner that interferes
or might interfere with such Person’s relationship with Employer or any such
subsidiary or in an effort to obtain such Person as a partner of any other
Person which conducts a business in competition with the Business or (ii) any
Person who is as of the date of such termination a prospective partner of
Employer or its subsidiaries in any manner that interferes or might interfere
with such Person’s relationship with Employer or any such subsidiary (such
interference to be determined under this clause (ii) based on the types of
services Employer is providing as of the date of such termination) or in an
effort to obtain such Person as a partner of any other Person which conducts a
business in competition with the Business; or

(c) Establish, own, manage, operate or control, or participate in the
establishment, ownership, management, operation or control of, or be a director,
officer, employee, agent or representative of, or be a consultant to, any Person
which conducts a business in competition with the Business.

For the purpose of Sections 8(b) and 8(c), at the time this Amended Agreement is
signed by Employer and Employee, Employer and Employee shall agree in writing on
those Persons which shall be considered to conduct a business in competition
with the Business.

 

5



--------------------------------------------------------------------------------

9. Consideration and Enforcement of Covenants. Employee expressly acknowledges
that the covenants contained in Sections 6, 7 and 8 of this Amended Agreement
(“Covenants”) are a material part of the consideration bargained for by Employer
and, without the agreement of Employee to be bound by the Covenants, Employer
would not have agreed to enter into this Amended Agreement. Employee
acknowledges that any breach by Employee of any of the Covenants will result in
irreparable injury to Employer for which money damages could not adequately
compensate. If there is such a breach, Employer shall be entitled, in addition
to all other rights and remedies which Employer may have at law or in equity, to
have an injunction issued by any competent court enjoining and restraining
Employee and all other Persons involved therein from continuing such breach. The
existence of any claim or cause of action which Employee or any such other
Person may have against Employer shall not constitute a defense or bar to the
enforcement of any of the Covenants. If Employer must resort to litigation to
enforce any of the Covenants which has a fixed term, then such term shall be
extended for a period of time equal to the period during which a breach of such
Covenant was occurring, beginning on the date of a final court order (without
further right of appeal) holding that such a material breach occurred or, if
later, the last day of the original fixed term of such Covenant. If any portion
of any Covenant or its application is construed to be invalid, illegal or
unenforceable, then the other portions and their application shall not be
affected thereby and shall be enforceable without regard thereto. If any of the
Covenants is determined to be unenforceable because of its scope, duration,
geographical area or similar factor, then the court making such determination
shall have the power to reduce or limit such scope, duration, area or other
factor, and such Covenant shall then be enforceable in its reduced or limited
form. The provisions of Sections 6, 7 and 8 shall survive the termination of
this Amended Agreement.

10. Indemnification. Employee shall be indemnified by Employer, to the maximum
extent permitted under applicable law and the certificate of incorporation and
bylaws of Employer, for all acts of Employee as an officer and/or director of
Employer and/or any other company which Employee serves as an officer and/or
director at the request of Employer.

11. Applicable Law. This Amended Agreement shall be governed by and construed in
accordance with the substantive laws (and not the choice of laws rules) of the
Commonwealth of Pennsylvania applicable to contracts made and to be performed
entirely therein. Each of the parties irrevocably consents to service of process
by certified mail, return receipt requested, postage prepaid, to the address at
which such party is to receive notice in accordance herewith. Each of the
parties irrevocably consents to the jurisdiction of the state courts in
Montgomery County, Pennsylvania and the federal courts in the Eastern District
of Pennsylvania in any and all actions between the parties arising hereunder.

12. Legal Fees. In connection with the enforcement of any right or remedy, or
the obtaining of any benefit, under this Amended Agreement, the non-prevailing
party shall pay all reasonable legal fees and expenses of the prevailing party.

13. Notices. All notices, consents or other communications required or permitted
to be given under this Amended Agreement shall be in writing and shall be deemed
to have been duly given (i) when delivered personally, (ii) three business days
after being

 

6



--------------------------------------------------------------------------------

mailed by first class certified mail, return receipt requested, postage prepaid,
or (iii) one business day after being sent by a nationally recognized express
courier service, postage or delivery charges prepaid, to the parties at their
respective addresses stated on the first page of this Amended Agreement. Notices
may also be given by prepaid telegram or facsimile and shall be effective on the
date transmitted if confirmed within 24 hours thereafter by a signed original
sent in the manner provided in the preceding sentence. Either party may change
its address for notice and the address to which copies must be sent by giving
notice of the new addresses to the other party in accordance with this
Section 13, provided that any such change of address notice shall not be
effective unless and until received.

14. Prior Agreements. Employee represents to Employer (i) that there are no
restrictions, agreements or understandings whatsoever to which Employee is a
party which would prevent or make unlawful his execution of this Amended
Agreement or his employment hereunder, (ii) that Employee’s execution of this
Amended Agreement and Employee’s employment hereunder do not constitute a breach
of any contract, agreement or understanding, oral or written, to which Employee
is a party or which Employee is bound, and (iii) that Employee has full legal
right and capacity to execute this Amended Agreement and to enter into
employment by Employer.

15. Parties in Interest. This Amended Agreement is for the personal services of
Employee and shall not be assignable by either party without the express prior
written consent of the other party; provided, however, Employer shall require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of Employer to
assume and agree to perform this Amended Agreement in the same manner and to the
same extent that Employer would be required to perform if no such succession had
taken place; provided, further, that no such assumption or agreement by such
successor shall relieve Employer of any of its obligations under this Amended
Agreement. Subject to the provisions of Section 5 and this Section 15, this
Amended Agreement shall inure to the benefit of and bind each of the parties
hereto and the successors and assigns of Employer and the personal
representatives, estate and heirs of Employee.

16. Entire Understanding. This Amended Agreement sets forth the entire
understanding of the parties hereto with respect to the subject matter hereof
and supersedes all prior and contemporaneous, oral or written, express or
implied, agreements and understandings.

17. Amendment and Waiver. This Amended Agreement shall not be amended, modified
or terminated unless in writing and signed by Employee and a duly authorized
representative of Employer other than Employee. No waiver with respect to this
Amended Agreement shall be enforceable unless in writing and signed by the
parties against which enforcement is sought (which, in the case of the Employer,
must be a duly authorized representative of Employer other than Employee).
Neither the failure nor any delay on the part of either party to exercise any
right, remedy, power or privilege under this Amended Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or

 

7



--------------------------------------------------------------------------------

of any other right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence by construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence.

18. Section Headings. Any headings preceding the text of any of the Sections or
Subsections of this Amended Agreement are inserted for convenience of reference
only, and shall neither constitute a part of this Amended Agreement nor affect
its construction, meaning, or effect.

19. Definitions. As used herein, the term “Person” means any individual, sole
proprietorship, joint venture, partnership, corporation, association,
cooperative, trust, estate, government body, administrative agency, regulatory
authority or other entity of any nature.

IN WITNESS WHEREOF, the parties have duly executed and delivered this Amended
Agreement as of the date first stated above.

 

GSI COMMERCE, INC.    

By:

 

/s/ Michael G. Rubin

   

/s/ Jordan M. Copland

Name:

  Michael G. Rubin     Jordan M. Copland

Title:

  Chief Executive Officer    

 

8